DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         TAVARIS McKINNIE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1419



                         September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Christopher Sabella, Judge.



PER CURIAM.

     Affirmed.


VILLANTI, LaROSE, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.